Case 18-07363-LA11             Filed 04/15/21   Entered 04/15/21 17:57:26   Doc 566   Pg. 1 of 3




  1   MICHAEL D. BRESLAUER [SBN 110259]
      mbreslauer@swsslaw.com
  2   SOLOMON WARD SEIDENWURM & SMITH, LLP
      401 B Street, Suite 1200
  3   San Diego, California 92101
      Telephone: (619) 231-0303
  4   Facsimile: (619) 231-4755
  5   Attorneys for Reorganized Debtor CUKER
      INTERACTIVE, LLC
  6

  7

  8                              UNITED STATES BANKRUPTCY COURT
  9                              SOUTHERN DISTRICT OF CALIFORNIA
 10   In re                                               CASE NO. 18-07363-LA11
 11   CUKER INTERACTIVE, LLC,                             Chapter 11
 12                                                       STATUS CONFERENCE REPORT
                           Reorganized Debtor.            REGARDING PLACEHOLDER
 13                                                       OBJECTION (PILLSBURY
                                                          WINTHROP SHAW PITTMAN,
 14                                                       LLP)
 15
                                                          Date: April 22, 2021
 16                                                       Time: 2:00 p.m.
                                                          Dept: Two (2)
 17
                                                          Honorable Louise DeCarl Adler
 18

 19

 20

 21             TO THE HONORABLE LOUISE DECARL ADLER, UNITED STATES
 22   BANKRUPTCY JUDGE:
 23             Reorganized Debtor Cuker Interactive, LLC (“Cuker”) provides its status
 24   conference report regarding proceedings in the American Arbitration Association
 25   with Pillsbury Winthrop Shaw Pittman, LLP’s (“Pillsbury”) as related to Cuker’s
 26   ‘Placeholder Objection’ to Pillsbury’s Claim No. 13.
 27

 28


      P:01454027.1:60665.001
Case 18-07363-LA11     Filed 04/15/21    Entered 04/15/21 17:57:26    Doc 566    Pg. 2 of 3




  1         1.     The AAA proceedings commenced and have proceeded (via zoom)
  2   from April 6, 2021 through April 9, 2021. The parties will return to the proceedings
  3   for four days from April 26-29, 2021, and the following additional dates have been
  4   set aside: June 7, 8 and 9; July 7, 8 and 9; August 23, 24, 25, 26 and 27 and
  5   September 8, 9 and 10.
  6         2.     It is unknown at this point whether the parties will use all the time
  7   allotted above in the arbitration, or whether either side will request additional time.
  8   It is estimated that the AAA panel will render a decision approximately 30 days
  9   after presentation of evidence and argument has concluded.
 10         3.     Pillsbury appealed from the orders of this Court denying its motion to
 11   compel arbitration of Cuker’s Adversary Proceeding (Case No. 20-90075-LA) and
 12   granting Cuker’s motion for summary judgment on the issue whether Pillsbury’s
 13   Claim No. 13 was secured or unsecured. The appeals were heard by the District
 14   Court, which sustained this Court’s order denying Pillsbury’s motion to compel
 15   arbitration and reversed its order granting summary judgment. Cuker has filed its
 16   Notice of Appeal (to the Ninth Circuit Court of Appeals) of the District Court’s
 17   reversal of this Court’s order granting summary judgment. Cuker’s opening brief is
 18   due on May 25, 2021.
 19         4.     Based on the foregoing, Cuker requests that the Court conclude the
 20   status conference, with either party reserving the right to set the matter on calendar
 21   for a further status conference, or for relief, at the conclusion of the arbitration.
 22   DATED: April 15, 2021             Respectfully submitted,
 23
                                        SOLOMON WARD SEIDENWURM & SMITH, LLP
 24

 25
                                        By: /s/ Michael D. Breslauer
 26                                         MICHAEL D. BRESLAUER
 27                                         Attorneys for Reorganized Debtor CUKER
                                            INTERACTIVE, LLC
 28

                                                  2
Case 18-07363-LA11       Filed 04/15/21      Entered 04/15/21 17:57:26      Doc 566     Pg. 3 of 3




  1                                         PROOF OF SERVICE

  2          I, WENDY A. YONES, declare as follows:
  3           I am employed in the County of San Diego, State of California; I am over the age of
      eighteen years and am not a party to this action; my business address is Solomon Ward
  4   Seidenwurm & Smith, LLP, 401 B Street, Suite 1200, San Diego, CA 92101, in said County and
      State. On April 15, 2021, I served the following document(s):
  5
             STATUS CONFERENCE REPORT REGARDING PLACEHOLDER OBJECTION
  6          (PILLSBURY WINTHROP SHAW PITTMAN, LLP)
  7   on each of the interested parties as follows:
  8   TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)
      Pursuant to controlling General Order(s) and Local Bankruptcy Rule(s) (“LBR”), the foregoing
  9   document will be served by the court via NEF and hyperlink to the document. On April 15, 2021, I
      checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
 10   the following person(s) are on the Electronic Mail Notice List to receive NEF transmission at the
      email address(es) indicated below:
 11
            Robert R. Barnes robertbarn@outlook.com, phall@allenmatkins.com;
 12          bcrfilings@allenmatkins.com
 13         Michael D. Breslauer mbreslauer@swsslaw.com, wyones@swsslaw.com
            K. Todd Curry tcurry@currylegal.com
 14         Jonathan S. Dabbieri dabbieri@sullivanhill.com, hill@sullivanhill.com;
             bkstaff@sullivanhill.com; vidovich@ecf.inforuptcy.com;
 15          dabbieri@ecf.inforuptcy.com
            Peter L. Duncan peterd@psdslaw.com, bonniec@psdslaw.com
 16         Michael T. O'Halloran mto@debtsd.com, vh@debtsd.com
 17         David Ortiz david.a.ortiz@usdoj.gov, USTP.REGION15@USDOJ.GOV;
             tiffany.l.carroll@usdoj.gov; abram.s.feuerstein@usdoj.gov
 18         Donald Reid don@donreidlaw.com
            Heather L. Rosing HRosing@Klinedinstlaw.com, mruiz@klinedinstlaw.com
 19         Gerald N. Sims jerrys@psdslaw.com, bonniec@psdslaw.com
            United States Trustee ustp.region15@usdoj.gov
 20
            Alan Vanderhoff alan.vanderhoff@vanderhofflaw.com, alanvanderhoff@cox.net
 21         Matthew S. Walker matthew.walker@pillsburylaw.com,
             renee.evans@pillsburylaw.com; firmwidecalendardocket@pillsburylaw.com;
 22
      SERVED BY U.S. MAIL: On April 15, 2021, I served the following person(s) and/or entity(ies)
 23   at the last known address(es) in this bankruptcy case or adversary proceeding by placing a true and
      correct copy thereof in a sealed envelope in the United States Mail, first class, postage prepaid,
 24   and/or with an overnight mail service addressed as follows:
 25   I declare under penalty of perjury under the laws of the United States of America that the
      foregoing is true and correct.
 26
      Dated: April 15, 2021                  By: /s/ Wendy A. Yones
 27                                              WENDY A. YONES
 28

                                                       3
